Citation Nr: 18100258
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-30 084
DATE:	April 3, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to revision of a November 6, 1979 rating decision, which assigned a 10 percent disability rating for Crohns disease under 38 C.F.R. § 4.114, Diagnostic Code 7319, based on the assertion of clear and unmistakable error (CUE) is denied.  
FINDING OF FACT
In the November 6, 1979 rating decision, the RO properly assigned a disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7319, and the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was neither expressly raised nor reasonably raised by the facts of record.  
CONCLUSION OF LAW
The November 6, 1979 rating decision did not contain clear and unmistakable error.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION
Introduction

The Veteran served on active duty from March 1971 to April 1979.  She died in December 2010, and the Appellant is her surviving spouse.  

Duties to Notify and Assist

As a preliminary matter, VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  This duty, however, does not apply to claims of CUE in a prior final decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Legal Criteria

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  38 C.F.R. § 20.1403(a) (2017).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2017); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

Factual Background and Analysis

The Appellant seeks revision of the deceased Veterans November 1979 rating decision, which assigned a 10 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7319.  He contends, through his attorney, that the RO committed CUE when it assigned a rating under Diagnostic Code 7319, rather than 7323.  He also asserts the RO committed CUE by failing to consider entitlement to an extra -schedular TDIU rating.  Since an analysis of these two assertions involves substantially similar facts and identical law, the Board will address both issues together. 

The facts of this case show that in January 1979 the Veteran underwent a physical evaluation board (PEB) proceeding to determine whether she remained fit for active militaryduty.  During her period of active duty, the Veteran was diagnosed with, among other things, Crohns disease (also diagnosed as granulomatous colitis).  The Board notes that in March 10, 1976 the rating schedule addressing the digestive system was amended, and this revised rating schedule was in effect at the time of the November 6, 1979 rating decision.  At that time, Diagnostic Code 7319 specifically indicated that irritable colon syndrome included spastic colitis, mucous colitis, etc.  In this respect, the Board notes that DORLANDS ILLUSTRATED MEDICAL DICTIONARY 531 (32nd Ed. 2012) indicates Crohns is a form of irritable bowel disease.  The Board notes that Diagnostic Code 7323 is for use in cases of ulcerative colitis; however, the Veteran was never diagnosed with ulcerative colitis.  As noted above, a CUE is a kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ.  However, the Board notes that in the course of her PEB proceeding, the United States Navy also utilized Diagnostic Code 7319 in order to evaluate her disability.  Based on the totality of these facts, the Board cannot say the decision to evaluate the Veterans disability under the selected Diagnostic Code constituted clear and unmistakable error.  Rather, it appears the selected code was the entirely appropriate code for evaluation of her disability at that time.  

Turning to the issue of whether the failure to consider entitlement to an extra-schedular TDIU rating was tantamount to CUE, the Board finds this assertion also fails.  An extra-schedular analysis is not warranted where it is not specifically sought by the claimant nor reasonably raised by the facts found.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  There is no indication in the record that the Veteran expressly sought entitlement to an extra-schedular TDIU rating prior to her November 6, 1979 rating decision.  In addition, the facts at that time did not reasonably raise that issue, as her October 9, 1979 VA psychiatric examination indicated that since her discharge she had been working as a personnel clerk for the Navy 5 days a week, and was earning $8,000 a year.  Based on these facts, the Board also cannot say the ROs failure to consider the issue of entitlement to an extra-schedular TDIU rating constituted CUE.  In sum, the Board has carefully reviewed the evidence contained in the record at the time the November 6, 1979 rating decision was issued, but has found no undebatable errors of law or fact which would have resulted in a manifestly different outcome.  Therefore, a revision of the November 6, 1979 rating decision is not warranted.

 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	G. Fraser, Associate Counsel 

